Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 recites “receiving, at the computer, a second user input on the GUI to connect an input of a merge icon to respective outputs of the first and second data source icons,” but it is not clear how the second input connects yet another input to an output, or what it even means to connect an input to an output.  Furthermore, it is not clear how an input is connected to a plurality of outputs.  The claim conflates the term “input” because earlier the claim recites “receiving, at the computer, a first user input on the GUI to generate first and second data source icons on the GUI,” suggesting that an ‘input’ is some type of selection made on the GUI for example by an input device to display an object.  The language “receiving, at the computer, a second user input on the GUI to connect an input of a merge icon to respective outputs of the first and second data source icons” however suggests that an ‘input’ is also some object itself that already exists on the GUI.  These are two very different concepts. The claim language uses both concepts simultaneously in the same feature suggesting that an input affects itself, and this further exacerbates the confusion.  Independent claim 1 further recites other examples of the conflation such as “receiving… a third user input to connect an output of the merge icon to an input of a data set variable selection icon” which has the same issue.  Later in independent claim 1 it recites “receiving… a fourth input on the GUI to connect an output of the data set variable selection icon to an input of a build model icon… wherein the customized model does not require any additional input from the user (emphasis added)” and this yet even further complicates the conflation of the term ‘input.’  It is not clear what type of input the user need not be adding.  For all these reasons, the claim language is vague and indefinite.  Independent claims 11 and 12 recite the same vague and indefinite language.  Furthermore, none of the dependent claims remedy the issue and are rejected as well. 
For purposes of examination, and based on the interview held 8/23/22, Examiner will interpret the recited features as a type of visual circuit in which graphical selections are made to denote the flow of data and to affect operations pertaining to the data.  
	
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin (US 2014/0245207) and Novacek (US 8176471 B2).

6.	Regarding claim 1, Poulin shows a computer-implemented method for automatically determining data relationships, comprising: generating, with the computer, a graphical user interface (GUI) (see for example the GUI in para 4, 6, 8, and in Figures 3A-F); receiving, at the computer, a first user input on the GUI to generate first and second data source icons on the GUI, the first and second data source icons representing respective data sources of raw data sets to import to the computer (Figures 3B-D, para 36-38, 42, 44 show generating the data source icons on the GUI and these represent imported data sets); automatically importing, to the computer, the raw data sets from the respective data sources (Figures 3C-D, para 37-38 show importing the raw data sets accordingly); receiving, at the computer, a second user input on the GUI to connect an input of a merge icon to respective outputs of the first and second data source icons, the merge icon causing the computer to automatically merge the raw data sets to form a merged data set, the merged data set including multiple data set variables (Please also see the 112 rejection.  Figures 3C-G and para 38-44 show graphically merging the data into one area and to effect a particular icon, thereby merging the data.  Note para 42 also shows the Merge button); receiving, at the computer, a third user input on the GUI to connect an output of the merge icon to an input of a data set variable selection icon, the data set selection icon including a user input to identify selected data set variables from the multiple data set variables (Please also see the 112 rejection. Figures 3C-G, 4 and para 35-46, 49 show graphically applying the merged data to another icon upon which a user may select other variables and operations to act on the data); receiving, at the computer, a fourth user input on the GUI to connect an output of the data set variable selection icon to an input of a build model icon (Please also see the 112 rejection.  Figures 3D-G, 4-4B and para 38-48 show graphically applying the data from the other icon - in which variables had been selected to act on the data - to an icon that builds a model such as in the Boeing or Bank of America examples), the build model icon causing the computer to automatically build a customized model using the selected data set variables and respective data, wherein the customized model does not require any additional input from the user (Figures 3D-G, 4-4E and para 42-52 show building the customized model using the data and selections.  At this point the model is built automatically and thus without additional selection/input from the user); and automatically generating, with the computer, a graphical representation of the selected data set variables using the customized model (Figures 4A-E and para 44-57 show generating the graphical representation of the selected data and variables on the GUI using the particular model).  Although Poulin does show graphically applying data to different icons and effecting different operations and selections accordingly as explained above, and although the claim language regarding the connecting of inputs and outputs on the GUI is vague and indefinite (please note again the 112 rejection), nevertheless, Poulin does not go into the details of connecting the inputs and outputs per se as graphical elements in their own right. Nevertheless, Novacek does show graphically connecting the input(s) of one icon to the output(s) of other icon(s) to apply data from one icon to another and to effect operations on the data accordingly (Figures 15A-B, 16, 19, para 40, 163-167, 171-172 all show graphical programming which graphically connects one or more outputs from one icon to an input of another icon to apply data from one icon to another and effect operations accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Poulin, because it would provide an efficient and user friendly way to graphically apply data from one icon to another and effect operations accordingly.

7.	Regarding claim 2, Poulin shows sending an output signal to multiple client computers that causes each client computer to display the GUI (para 23, 35, 37 show many clients may be utilized, each receiving from a server in the network, and thus each would display the GUI). 

8.	Regarding claim 3, the computer receives at least one of the first user input, the second user input, the third user input, or the fourth user input from different client computers (Poulin para 23, 27, 35, 37 show how some input, such as the first user input regarding the data source, may come from a different client device.  Data may be imported from different client devices in the network).  

9.	Regarding claim 4, Poulin shows receiving, at the computer, a fifth user input on the GUI to connect an output of the build model icon to an input of a data prediction icon, the data prediction icon causing the computer to automatically determine predicted data using the customized model (para 47-53 and Figures 4-4B show graphically applying data from the model icon to a prediction icon such as the rating icon, which in turn causes the computer to predict data using the model).  Although Poulin does show graphically applying data to different icons and effecting different operations and selections accordingly as explained above, and although the claim language regarding the connecting of inputs and outputs on the GUI is vague and indefinite (please note again the 112 rejection), nevertheless, Poulin does not go into the details of connecting the inputs and outputs per se as graphical elements in their own right. Nevertheless, Novacek does show graphically connecting the input(s) of one icon to the output(s) of other icon(s) to apply data from one icon to another and to effect operations on the data accordingly (Figures 15A-B, 16, 19, para 40, 163-167, 171-172 all show graphical programming which graphically connects one or more outputs from one icon to an input of another icon to apply data from one icon to another and effect operations accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Poulin, because it would provide an efficient and user friendly way to graphically apply data from one icon to another and effect operations accordingly.

10.	Regarding claim 5, Poulin shows automatically generating, with the computer, a graphical representation of the predicted data (Figure 4-4B and para 49-53 show automatically generating and displaying the predicted data on the GUI).

11.	Regarding claim 6, Poulin shows sending an output signal from the computer to a client computer that causes the client computer to simultaneously display the graphical representation of the customized model and the graphical representation of the predicted data (Figure 4-4E and para 49-57 show options for displaying both the predicted data and model simultaneously on the GUI).

12.	Regarding claim 11, Poulin shows a computer for determining data relationships, comprising a processor and non-volatile memory coupled to the processor storing computer readable instructions (para 23-24 show the processor and non-volatile memory with computer readable instructions) that when executed by the processor cause the processor to: generate, with the computer, a graphical user interface (GUI) (see for example the GUI in para 4, 6, 8, and in Figures 3A-F); receive a first user input on the GUI to generate first and second data source icons on the GUI, the first and second data source icons representing respective data sources of raw data sets to import to the computer (Figures 3B-D, para 36-38, 42, 44 show generating the data source icons on the GUI and these represent imported data sets); automatically import the raw data sets from the respective data sources (Figures 3C-D, para 37-38 show importing the raw data sets accordingly); receive a second user input on the GUI to connect an input of a merge icon to respective outputs of the first and second data source icons, the merge icon causing the processor to automatically merge the raw data sets to form a merged data set, the merged data set including multiple data set variables (Please also see the 112 rejection.  Figures 3C-G and para 38-44 show graphically merging the data into one area and to effect a particular icon, thereby merging the data.  Note para 42 also shows the Merge button); receive a third user input on the GUI to connect an output of the merge icon to an input of a data set variable selection icon, the data set selection icon including a user input to identify selected data set variables from the multiple data set variables (Please also see the 112 rejection. Figures 3C-G, 4 and para 35-46, 49 show graphically applying the merged data to another icon upon which a user may select other variables and operations to act on the data); receive a fourth user input on the GUI to connect an output of the data set variable selection icon to an input of a build model icon (Please also see the 112 rejection.  Figures 3D-G, 4-4B and para 38-48 show graphically applying the data from the other icon - in which variables had been selected to act on the data - to an icon that builds a model such as in the Boeing or Bank of America examples), the build model icon causing the processor to automatically build a customized model using the selected data set variables and respective data, wherein the customized model does not require any additional input from the user (Figures 3D-G, 4-4E and para 42-52 show building the customized model using the data and selections.  At this point the model is built automatically and thus without additional selection/input from the user); and automatically generate, with the computer, a graphical representation of the selected data set variables using the customized model (Figures 4A-E and para 44-57 show generating the graphical representation of the selected data and variables on the GUI using the particular model).  Although Poulin does show graphically applying data to different icons and effecting different operations and selections accordingly as explained above, and although the claim language regarding the connecting of inputs and outputs on the GUI is vague and indefinite (please note again the 112 rejection), nevertheless, Poulin does not go into the details of connecting the inputs and outputs per se as graphical elements in their own right. Nevertheless, Novacek does show graphically connecting the input(s) of one icon to the output(s) of other icon(s) to apply data from one icon to another and to effect operations on the data accordingly (Figures 15A-B, 16, 19, para 40, 163-167, 171-172 all show graphical programming which graphically connects one or more outputs from one icon to an input of another icon to apply data from one icon to another and effect operations accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Poulin, because it would provide an efficient and user friendly way to graphically apply data from one icon to another and effect operations accordingly.

13.	Regarding claim 12, Poulin shows a system for determining data relationships, comprising a server comprising a server processor and non-volatile server memory coupled to the server processor storing computer readable instructions (para 23-24 show the server system including a processor and non-volatile memory with computer readable instructions) that when executed by the server processor cause the server processor to: generate, with the computer, a graphical user interface (GUI) (see for example the GUI in para 4, 6, 8, and in Figures 3A-F); receive a first user input on the GUI to generate first and second data source icons on the GUI, the first and second data source icons representing respective data sources of raw data sets to import to the computer (Figures 3B-D, para 36-38, 42, 44 show generating the data source icons on the GUI and these represent imported data sets); automatically import the raw data sets from the respective data sources (Figures 3C-D, para 37-38 show importing the raw data sets accordingly); receive a second user input on the GUI to connect an input of a merge icon to respective outputs of the first and second data source icons, the merge icon causing the server processor to automatically merge the raw data sets to form a merged data set, the merged data set including multiple data set variables (Please also see the 112 rejection.  Figures 3C-G and para 38-44 show graphically merging the data into one area and to effect a particular icon, thereby merging the data.  Note para 42 also shows the Merge button); receive a third user input on the GUI to connect an output of the merge icon to an input of a data set variable selection icon, the data set selection icon including a user input to identify selected data set variables from the multiple data set variables (Please also see the 112 rejection. Figures 3C-G, 4 and para 35-46, 49 show graphically applying the merged data to another icon upon which a user may select other variables and operations to act on the data); receive a fourth user input on the GUI to connect an output of the data set variable selection icon to an input of a build model icon (Please also see the 112 rejection.  Figures 3D-G, 4-4B and para 38-48 show graphically applying the data from the other icon - in which variables had been selected to act on the data - to an icon that builds a model such as in the Boeing or Bank of America examples), the build model icon causing the server processor to automatically build a customized model using the selected data set variables and respective data, wherein the customized model does not require any additional input from the user (Figures 3D-G, 4-4E and para 42-52 show building the customized model using the data and selections.  At this point the model is built automatically and thus without additional selection/input from the user); and automatically generate, with the computer, a graphical representation of the selected data set variables using the customized model (Figures 4A-E and para 44-57 show generating the graphical representation of the selected data and variables on the GUI using the particular model).  Although Poulin does show graphically applying data to different icons and effecting different operations and selections accordingly as explained above, and although the claim language regarding the connecting of inputs and outputs on the GUI is vague and indefinite (please note again the 112 rejection), nevertheless, Poulin does not go into the details of connecting the inputs and outputs per se as graphical elements in their own right. Nevertheless, Novacek does show graphically connecting the input(s) of one icon to the output(s) of other icon(s) to apply data from one icon to another and to effect operations on the data accordingly (Figures 15A-B, 16, 19, para 40, 163-167, 171-172 all show graphical programming which graphically connects one or more outputs from one icon to an input of another icon to apply data from one icon to another and effect operations accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Poulin, because it would provide an efficient and user friendly way to graphically apply data from one icon to another and effect operations accordingly.  
Poulin further shows a client computer comprising a client processor and non-volatile memory (Poulin para 23, 27, 37 show the client computer with its own processor and non-volatile memory), the non-volatile server memory storing computer readable instructions that when executed by the client processor cause it to: display the GUI on a display coupled to the client computer (Poulin para 23, 35, 37 show a client receiving instructions from the server to display the GUI); send the first, second, third, and fourth user inputs to the server (Poulin para 23, 27, 35, 37 show how the user inputs, such for example as the first user input regarding the data source, are sent to the server from a client device); display the graphical representation of the dataset variables using the customized model on the display (Poulin Figures 4A-E and para 44-57 show then generating the graphical representation of the selected data and variables on the GUI using the particular model).

14.	Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin (US 2014/0245207) and Novacek (US 8176471 B2) and Price et al (US 10,885,099 B1). 

15.	Regarding claim 7, in addition to that mentioned for claim 6, Poulin generates with the computer a prediction user interface (Figures 4-4E and para 47-53 show generating the interface which applies the model and selected variables and displays the predications).  Neither Poulin nor Novacek go into the details of allowing a user to set a customized weight per se of at least one of the selected data set variables in the customized model to determine the predicted data.  Price however does allow a user to set a customized weight in a selected data variable in a model to determine predicted data (para 69-70, 107-108, 161-162 show the user setting a customized weight on a GUI to a selected data variable in a model which predicts data).  It would have been obvious to a person with ordinary skill in the art to have this in Poulin, especially as modified by Novacek, because it would provide an efficient and user friendly way to select features for a predictive model).  

16.	Regarding claim 8, Poulin shows automatically generating, with the computer, a graphical representation of first predicted data (Figures 4-4E and para 47-53 show generating the interface which applies the model and selected variables and displays the predications).  Neither Poulin nor Novacek show receiving, at the computer, a first prediction user interface input that corresponds to a first customized weight of a first selected data set variable in the customized model, and automatically setting the customized weight of the first selected data set variable in the customized model to determine first predicted data.  Price however does show the first prediction user interface input corresponding to a first customized weight of a first selected data variable in a model and setting the weight accordingly to determine predicted data (para 69-70, 107-108, 161-162 show receiving the input which sets a customized weight on a GUI to a selected data variable in a model which predicts data).  It would have been obvious to a person with ordinary skill in the art to have this in Poulin, especially as modified by Novacek, because it would provide an efficient and user friendly way to select features for a predictive model).  

17.	Regarding claim 9, Poulin shows automatically generating, with the computer, a graphical representation of second predicted data (Figures 4-4E and para 47-53 show generating the interface which applies the model and selected variables and displays the predications.  Note that another model may be generated using a different selected variable).  Neither Poulin nor Novacek show receiving, at the computer, a second prediction user interface input that corresponds to a second customized weight of a second selected data set variable in the customized model, and automatically setting the customized weight of the second selected data set variable in the customized model to determine second predicted data.  Price however does show the second prediction user interface input corresponding to a second customized weight of a second selected data variable in a model and setting the weight accordingly to determine predicted data (para 69-70, 107-108, 161-162 show receiving the input which sets a customized weight on a GUI to a selected data variable in a model which predicts data.  Note that the model may be run a second time with the weight set to a new value and thus new data would be generated.).  It would have been obvious to a person with ordinary skill in the art to have this in Poulin, especially as modified by Novacek, because it would provide an efficient and user friendly way to select features for a predictive model).  

18.	Regarding claim 10, Poulin shows sending a second output signal from the computer to the client computer that causes the client computer to simultaneously display the graphical representation of the customized model, the graphical representation of the first predicted data, and the graphical representation of the second predicted data (Figure 4-4E and para 49-57 show options for displaying the predicted data from multiple models simultaneously on the GUI).

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Smith (US 2021/0049532 A1) shows a GUI with icons representing the merging of data sources for building a predictive model.
b) Potyrailo (US 2019/0156600 A1) shows a visual circuit using icons to represent data flow.



20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174